Plaintiff filed a bill for separate maintenance against defendant, who answered and denied all the material allegations of her bill of complaint, and, by way of cross-bill, alleged plaintiff's improper conduct entitled him to a decree of divorce. The trial court entered a decree in favor of plaintiff, from which defendant appeals. October 1, 1929, defendant herein filed a bill for divorce as plaintiff against the plaintiff herein as defendant. After trial of that case, plaintiff's bill of complaint was dismissed by the trial court, with costs to defendant. Defendant here contends an absolute divorce should have been granted by the trial court, and that the provisions for plaintiff are grossly unfair, unreasonable, and impossible for defendant to perform. The decree entered by the trial court provided either party could apply for a change or modification of the decree. The case involved disputed questions of fact. A review of the testimony will be of no aid to the profession. We are satisfied from the record the trial court arrived at a correct conclusion. Decree affirmed, with costs.
CLARK, C.J., and McDONALD, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred. *Page 606